 Case 1:18-cv-00950-LO-JFA Document 276 Filed 08/28/19 Page 1 of 6 PageID# 7225




                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

          Plaintiffs,

v.
                                                            Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

          Defendants.




                 NONPARTY AUDIBLE MAGIC’S MEMORANDUM IN SUPPORT OF
                           COX’S MOTION TO FILE UNDER SEAL

             Nonparty Audible Magic Corporation (“Audible Magic”), through counsel, and pursuant to

     L.R. Civ. 5(C), submits this memorandum in support of Cox’s Motion to Seal (ECF No. 243),

     submitted with Cox’s August 14, 2019 Motion for Discovery Sanctions (ECF No. 237) (the

     “Motion”), the supporting memorandum (ECF No. 238) (the “Memorandum”), and the supporting

     Declaration of Diana Hughes Leiden (ECF No. 238-1, the “Leiden Declaration”).

     I.      FACTUAL BACKGROUND

             Audible Magic is not a party to this lawsuit. Its primary business is to automatically identify

     and match copyrighted content in music, film, television, and radio. Audible Magic was subpoenaed

     on April 12, 2019. (ECF No. 238-15). Pursuant to this subpoena, Audible Magic began producing

     documents and provided a witness for a deposition on May 6, 2019.

             On August 21, 2019, Counsel for Audible Magic first learned of Cox’s Motion to Seal, as

     detailed in Cox’s Response to Non Party MarkMonitor’s Motion to Extend Time to File its Response

     to Defendants’ Motion to Seal and in Cox’s Request to Extend Non Party Audible Magic’s Time to

     File its Response to Cox’s Motion to Seal (“Cox’s Request”). (ECF Nos. 256, 260). The Court then
Case 1:18-cv-00950-LO-JFA Document 276 Filed 08/28/19 Page 2 of 6 PageID# 7226




granted Cox’s Request, extending Audible Magic’s time to respond to August 28, 2019. (ECF No.

261).

        Relevant to Audible Magic, Cox’s Motion to Seal requests that the Court seal Exhibits O, P,

and Q (ECF Nos. 238-16, 17, and 18) and portions of the Leiden Declaration and Memorandum

that cite to Exhibits O, P, and Q (collectively, the “Proposed Sealed Exhibits”).

II.     ARGUMENT

        Prior to allowing documents to be filed under seal, the Court should “(1) give public

notice of the request to seal and allow interested parties a reasonable opportunity to object, (2)

consider less drastic alternatives to sealing the documents, and (3) provide specific reasons and

factual findings supporting its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Overall, a “trial court has

supervisory power over its own records and may, in its discretion, seal documents if the public’s

right of access is outweighed by competing interests.” In re Knight Publishing Co., 743 F.2d

231, 235 (4th Cir. 1984). As presented in more detail below, filing unredacted copies of the

Memorandum, the Leiden Declaration, and at least Exhibits O, P, and Q thereto under seal in this

case is appropriate.

        A.     Public Notice Is Provided

        Pursuant to L.R. Civ. 5, Cox’s Notice of Filing Sealing Motion (ECF No. 245) has

notified members of the public of the fact that the Court will be considering the permissibility of

sealing unredacted copies of the Memorandum, the Leiden Declaration, and various Exhibits

thereto and will provide sufficient time for objection. See In re Knight, 743 F.2d at 235 (stating

that the “public was entitled to notice of counsel’s request to seal, and an opportunity to object to

the request before the court made its decision”); see also L.R. Civ. 5. The hearing, if necessary,

will occur after the filing of this pleading, and after the filing of Cox’s Notice of Filing a Motion


                                                  2
Case 1:18-cv-00950-LO-JFA Document 276 Filed 08/28/19 Page 3 of 6 PageID# 7227




to Seal, so that members of the public have sufficient time to note any objections that they might

have to the motion.

       B.      There Are No Less Drastic Alternatives

       Audible Magic does not seek a blanket protective order that would seal all of the

pleadings or documents filed in this case, nor does it seek to seal even the entirety of the

Memorandum or the Leiden Declaration. A “less drastic” alternative is sought, namely that only

unredacted copies of the Memorandum, the Leiden Declaration, and Exhibits O, P, and Q thereto

be placed under seal while Cox publicly files redacted copies of the Memorandum, the Leiden

Declaration, and Exhibits O, P, and Q thereto.

       C.      Specific Reasons Why the Documents Should Be Filed under Seal

       Portions of the Memorandum and Exhibits O, P, and Q thereto contain technically

sensitive information relating to the business of Audible Magic. Such information should be

kept confidential because its disclosure could provide competitors with an unfair advantage in

their efforts to compete, and therefore would be harmful to the parties. See In re Knight, 743

F.2d at 235 (stating that the district court should consider “whether the records are sought for

improper purposes, such as … unfairly gaining a business advantage”); East West, LLC v.

Rahman, No. 1:11-cv-1380, 2012 WL 3843657 (E.D. Va. Sept. 4, 2012) (sealing documents

concerning “highly sensitive business or personal information, the disclosure of which is highly

likely to cause significant harm to an individual or to the business competitive position of the

designating party”).

       Specifically, Exhibit O contains a voluminous and detailed technical record of

communications and data exchanged between Audible Magic’s servers and Mark Monitor’s

servers concerning Audible Magic’s copyright identification software. Exhibit P contains

excerpts of Exhibit O. Exhibit Q contains excerpts from the deposition transcript of Mr. Vance


                                                  3
Case 1:18-cv-00950-LO-JFA Document 276 Filed 08/28/19 Page 4 of 6 PageID# 7228




Ikezoye, Chief Executive Office of Audible Magic. These exhibits, and portions of the

Memorandum and Leiden Declaration that cite to them, discuss information that was designated

as “Highly Confidential – Attorneys’ Eyes Only” under the Stipulated Protective Order (ECF

No. 58).

       The Proposed Sealed Exhibits contain information relating to Audible Magic’s

proprietary processes for receiving data from its customers, analyzing said data to determine if

the data contains various types of copyrighted content, and then notifying the customer of the

result of said analysis on said data. Exhibits O and P contain both the technical input to Audible

Magic’s proprietary analysis software as well as the technical output of the software. Exhibit Q

provides a narrative description of this process. Such information has never been shared outside

of Audible Magic except with its customers or otherwise pursuant to a non-disclosure agreement.

       With this information, competitors could use Audible Magic’s confidential, competitively

sensitive, and proprietary information to unfairly compete with Audible Magic. Therefore,

sealing is necessary because this information is particularly sensitive, and its disclosure would

create a substantial risk of competitive harm to Audible Magic if compromised. See ECF No. 58

(Stipulated Protective Order).




                                                 4
Case 1:18-cv-00950-LO-JFA Document 276 Filed 08/28/19 Page 5 of 6 PageID# 7229




III.   CONCLUSION

       Based on the foregoing, Audible Magic requests that this Court grant Cox’s Motion to

Seal as to Exhibits O, P, and Q and the portions of the Memorandum and Leiden Declaration that

reference the same.



Dated: August 28, 2019                         Respectfully submitted,

                                               /s/ Michael H. Jacobs___________

                                               Michael H. Jacobs
                                               Virginia Bar No. 41006
                                               CROWELL & MORING LLP
                                               1001 Pennsylvania Avenue, N.W.
                                               Washington, D.C. 20004
                                               Telephone:    (202) 624-2500
                                               Facsimile:    (202) 628-5116
                                               mjacobs@crowell.com

                                               Gabriel M. Ramsey (pro hac vice pending)
                                               CROWELL & MORING LLP
                                               3 Embarcadero Center, 26th Floor
                                               San Francisco, CA 94111
                                               Telephone:    (415) 986-2800
                                               Facsimile:    (415) 986-2827
                                               gramsey@crowell.com

                                               Attorneys for Nonparty Audible Magic Corp.




                                              5
Case 1:18-cv-00950-LO-JFA Document 276 Filed 08/28/19 Page 6 of 6 PageID# 7230




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of August, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send notification of such

filing (NEF) to all counsel of record.



                                              /s/ Michael H. Jacobs
                                             Michael H. Jacobs (Va. Bar No. 41006)
                                             CROWELL & MORING LLP
                                             1001 Pennsylvania Avenue, N.W.
                                             Washington, D.C. 20004
                                             (202) 624-2500
                                             (202) 628-5116 (fax)
                                             mjacobs@crowell.com

                                             Attorney for Nonparty Audible Magic Corp.




                                                6
